Citation Nr: 1145789	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-12 963	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left front tooth disability.

2.  Entitlement to an initial compensable rating for service connected allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from June 1987 to June 2007.
The issue of entitlement to an evaluation in excess of 10 percent for 
service-connected left knee strain has been recently raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The Veteran served on active duty from June 1987 to June 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Offices in Salt Lake City, Utah and Muskogee, Oklahoma (RO).  The Veteran moved during the pendency of the appeal to Oklahoma.

A March 2008 rating decision granted an increased rating of 30 percent for 
service-connected sinusitis and an increased rating of 10 percent for 
service-connected left knee strain, both of which were effective July 1, 2007.  According to an April 2008 statement from the Veteran, he was satisfied with the increased ratings for his sinusitis and left knee strain.  An April 2009 rating decision granted service connection for a bilateral foot condition and assigned a 10 percent rating effective July 1, 2007.  A May 2009 rating decision granted an increased rating of 10 percent for service-connected hypertension, effective March 19, 2009.  The Veteran indicated in statements received by VA in October 2009 that he was only appealing the issues of service connection for a left front tooth disability and a compensable evaluation for service-connected allergic rhinitis.

The issue of entitlement to service connection for a left front tooth disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  All known and available medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his increased rating claim; and he has otherwise been assisted in the development of his claim.

2.  Prior to June 24, 2009, the competent evidence of record reflects that the Veteran's allergic rhinitis was not productive of polyps or greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side. 

3.  Beginning on June 24, 2009, the competent evidence of record reflects that the Veteran's allergic rhinitis was productive of polyps.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable evaluation prior to June 24, 2009 for service-connected allergic rhinitis are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6522 (2008).

2.  The criteria for the assignment of an initial rating of 30 percent, but no higher, beginning June 24, 2009 for service-connected allergic rhinitis are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in February 2007, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  Service connection was subsequently granted for allergic rhinitis by rating decision in July 2007.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claim.

In accordance with the requirements of VCAA, the February 2007 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the February 2007 letter.  

The Veteran was informed in the February 2007 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  An examination relevant to VA compensation purposes was conducted in June 2009.

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to decide the increased rating issue on appeal.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue presented.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to 
participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).


Analysis of the Claim

The Veteran was granted service connection for allergic rhinitis and for sinusitis by rating decision in July 2007, which assigned a noncompensable rating for each disorder effective July 1, 2007.  A March 2008 rating decision granted a 30 percent rating for sinusitis effective July 1, 2007.

The Veteran contends that his allergic rhinitis is more severely disabling than is reflected by the currently assigned rating, as evidenced by the June 2009 CT findings.  Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the evidence warrants an increased rating of 30 percent beginning June 24, 2009, and the claim will in part be granted.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

Under Diagnostic Code 6522, a 10 percent rating is assigned for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, and a 30 percent rating is assigned for allergic or vasomotor rhinitis with polyps.  38 C.F.R. 
§ 4.97, Diagnostic Code 6522 (2011).  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).

Treatment reports dated in November 2006 and January 2007 from M. S. Hamra, M.D., reveal that the Veteran had perennial rhinitis without a seasonal pattern, for which he obtained mild relief with medication.  Examination of the nose showed the turbinates to be pink, patent, and non-edematous without drainage.  

VA treatment reports dated from March to July 2009 do not contain any complaints or findings related to allergic rhinitis.

According to a June 24, 2009 CT scan of the sinuses without contrast from N. C. Jones, M.D., there were round soft tissue densities in the floor of the right and left maxillary sinuses, and mild inflammatory changes involving the maxillary and ethmoid sinuses was diagnosed.  
Based on the above, the Board finds that, prior to June 24, 2009, there is no competent evidence of polyps or of greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  Therefore, a compensable rating is not warranted prior to June 24, 2009.  38 C.F.R. § 4.97, Diagnostic Code 6522.  On the other hand, there is medical evidence beginning June 24, 2009 of nasal polyps, which warrants the maximum schedular rating of 30 percent.

The Board has also considered whether the Veteran's allergic rhinitis presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60   (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Furthermore, for the period prior to June 24, 2009, the rating criteria provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran is competent to report his rhinitis symptoms.  His complaints are credible, but must be evaluated in light of the rating schedule described above.  The Veteran's complaints have been considered in the above noted decisions; however, a higher evaluation for VA purposes prior to June 24, 2009 is not warranted under the rating schedule, as discussed above.  

As the preponderance of the evidence is against the claim for an initial compensable evaluation for service-connected allergic rhinitis prior to June 24, 2009, the doctrine of reasonable doubt is not for application with respect to this issue.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
ORDER

An initial compensable rating for service connected allergic rhinitis prior to June 24, 2009 is denied.

An initial rating of 30 percent for service connected allergic rhinitis beginning June 24, 2009 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The medical evidence on file includes a November 1988 dental notation that the Veteran had incurred trauma to the 9th tooth shortly after service entrance, for which he underwent restoration.  However, there is no post-service nexus opinion with rationale on file specifically discussing whether the Veteran currently has a left front tooth disability that was caused or aggravated by service.  Consequently, the Board finds that a VA examination with nexus opinion is warranted prior to final Board determination of the service connection issue on appeal.

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for a tooth disability since July 2009, which is the date of the most recent medical evidence on file.  After securing the necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.  

2.  After the above has been completed, the AMC/RO must arrange for examination of the Veteran by an appropriate health care provider to determine the etiology of any left front tooth disability.  The claims folder will be made available and reviewed by the health care provider prior to the evaluation.  The following considerations will govern the evaluation:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether it is as likely as not (i.e. a 50 percent probability or greater) that any left front tooth disability found is causally related to service.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state.  

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion 
non-speculative and then will obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

3.  Thereafter, the AMC/RO will review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

4.  The AMC/RO will notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for an aforementioned examination, documentation needs to be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

5.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claim for service connection for a left front tooth disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this REMAND is to comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


